Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naylor (US Pub App 2014/0277693).

Regarding claim 1, Naylor discloses an automated storage and retrieval system comprising a grid- based rail structure (Fig.1) and a plurality of remotely operated vehicles (6) arranged to operate on the grid-based rail structure (Fig.2), 
the automated storage and retrieval system comprising a locking device (78) arranged in a zone of the grid-based rail structure where a human and/or a robotic operator is permitted to interact with the remotely operated vehicle or contents of a storage container that the remotely operated vehicle is carrying (anyplace accessibility allows), the locking device being arranged to lock the remotely operated vehicle against accidental displacement prior to interaction with the human and/or robotic operator (Fig.21, Para.53), and wherein 
the locking device being arranged to unlock the remotely operated vehicle once interaction with the human and/or robotic operator is no longer required (Para.53).  

Regarding claim 2, Naylor further discloses the locking device comprises a locking element such as a magnet, a spring-loaded device, a gripper, a lift, a barrier or an interacting device for interacting with the vehicle (lift, Fig.21).  

Regarding claim 3, Naylor further discloses the locking device comprises an actuator for moving the locking element (from raised, extended position to retracted position, Para.53).  

Regarding claim 5, Naylor further discloses the locking element is a locking bolt arranged for interacting with the remotely operated vehicle (Fig.21).  

Regarding claim 6, Naylor further discloses the grid- based rail structure is a delivery rail system and the remotely operated vehicle is a delivery vehicle operating on the delivery rail system (Fig.2), and 
wherein the delivery rail system comprises at least a first set of parallel rails arranged in a horizontal plane and extending in a first direction (X) (Fig.1), and at least a second set of parallel rails arranged in the horizontal plane and extending in a second direction (Y) which is orthogonal to the first direction (X), the first and second sets of rails together defining a delivery grid of delivery grid cells (Fig.1), and 
wherein the delivery vehicle comprises a motorized vehicle body and a container carrier provided above the motorized vehicle body for carrying a storage container of the storage containers (Fig.11), and 
wherein the delivery vehicle is moveable on the delivery grid of the delivery rail system (Fig.2).  

Regarding claim 7, Naylor further discloses the zone is an access point adapted for handling of items held in storage containers by a robotic operator or human operator (Para.49), 
the delivery grid provides one or more delivery grid cells for the remotely operated delivery vehicle at the access point as well as a plurality of delivery grid cells adjacent the one or more delivery grid cells of the access point (Fig.14), such that there is more than one path to and/or from the access point for the remotely operated delivery vehicle via the plurality of delivery grid cells (Fig.14).  

Regarding claim 8, Naylor further discloses the locking device comprises a support which holds the locking element in position within a delivery grid cell (Fig.21).  

Regarding claim 9, Naylor further discloses the access point is arranged in a container accessing station (Para.49) and wherein the delivery grid extends to or into a container accessing station (Fig.14).
  
Regarding claim 10, Naylor further discloses the container accessing station comprises a cabinet (68) comprising walls and a top cover supported thereon (Fig.14), wherein the items held in the storage container carried by the delivery vehicle at the access point is reachable through an access opening in the top cover (Fig.14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Naylor (US Pub App 2014/0277693) in view of Benedict (US 8,628,289).

Regarding claim 4, Naylor does not further specifically disclose the actuator comprises a motor, though it would be intrinsic to the system in order for the locking element to operate.  
Nevertheless, Benedict teaches a warehouse system wherein motors (52) engage locking pins that extend upwardly through guide openings provided in a carrier (Col.7, lines 17-30).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Naylor in view of Benedict to have the actuator comprise a motor in order for it to operate as intended and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Claims 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Naylor (US Pub App 2014/0277693) in view of Clarke et al (US Pub App 2018*0044110).

Regarding claim 11, Naylor does not further specifically disclose the container accessing station may comprise a deployable cover for restricting access through the access opening.  
Clarke teaches a storage system where goods are stored in stacked containers wherein a robotic load handling device may be deployed to fix a lid on the top of the stack, or number of stacks (12), a number of robotic load handling devices may be used together to top a number of stacks. Alternatively, further deployable shutter means (42) may be located under the grid structure to be horizontally deployed across a stack or a number of stacks (Para.55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Naylor in view of Clarke to include a deployable cover in order to completely section off an area for the purpose of increasing safety for the user.

Regarding claim 12, Naylor further suggests by the taught combination deployable cover is a retractable cover arranged to open only if the delivery vehicle has been locked and thereby permit access to the container through the access opening (Clarke, Para.55; Naylor Para.49).  

Regarding claim 13, Naylor further teaches one or more sensor is arranged to detect a delivery vehicle in a locking position and one or more sensor is arranged to register the position of the retractable cover (Clarke, Para.68-69).  

Regarding claim 14, Naylor discloses a method of accessing a storage container through a container accessing station of a delivery system, wherein the delivery system comprises: 
a delivery rail system comprising at least a first set of parallel rails arranged in a horizontal plane and extending in a first direction (X) (Fig.1), and at least a second set of parallel rails arranged in the horizontal plane and extending in a second direction (Y) which is orthogonal to the first direction (X) (Fig.1), the first and second sets of rails together defining a delivery grid of delivery grid cells (Fig.1), 
a remotely operated delivery vehicle (6) comprising a motorized vehicle body and a container carrier provided above the motorized vehicle body for carrying a storage container of the storage containers (Fig.11), and wherein the delivery vehicle is moveable on the delivery grid of the delivery rail system (Fig.2), and 
an access point comprising an access opening through which a human and/or robot may access contents of the storage container carried into the access point on the delivery vehicle (Fig.14);  
a vehicle locking device is arranged to lock the delivery vehicle at the access point (Para.53); 
the method comprises: 
operating the delivery vehicle carrying the storage container to the delivery grid cell at the access point (Para.49); 
locking the delivery vehicle at the access point by the locking device when the sensor sends a signal that the delivery vehicle is in position (Para.53); 
accessing the storage container through the access opening (Fig.21).

Naylor does not further specifically disclose the access point comprises a retractable cover for closing and opening the access opening, opening the retractable cover when the delivery vehicle is locked by the locking device, closing the access opening by moving the retractable cover, unlocking the delivery vehicle when retractable cover is closed.

Clarke teaches a storage system where goods are stored in stacked containers wherein a robotic load handling device may be deployed to fix a lid on the top of the stack, or number of stacks (12), a number of robotic load handling devices may be used together to top a number of stacks. Alternatively, further deployable shutter means (42) may be located under the grid structure to be horizontally deployed across a stack or a number of stacks (Para.55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Naylor in view of Clarke to include a retractable cover in order to completely section off an area for the purpose of increasing safety for the user.

Naylor does not further specifically disclose a sensor for registering the position of the delivery vehicle.
Clarke teaches a storage system where goods are stored in stacked containers wherein sensors are supplied on the framework throughout the grid (Para.68).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Naylor in view of Clarke to include a sensor in order to more easily control the system.

Response to Arguments
Applicant’s arguments, filed 6/3/2022, with respect to the claim objections, together with the amendment filed 6/3/2022, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments filed 6/3/2022 with respect to the 102 and 103 rejections of the claims have been fully considered and are not persuasive.  
Regarding Applicant's argument contending that the previously made rejection does not disclose a locking device, inasmuch as Applicant had claimed this feature, it is disclosed by Naylor.  And as such, any arguments pertaining to this element are considered nonpersuasive.  Applicant argues that Naylor merely disengages a container from being conveyed, but does not secure the container in one place and keep it from moving.  Naylor discloses lifting the container from being conveyed which does in fact secure the container in one place and keep it from moving as can best be seen in figure 21 and paragraph 53, previously cited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652